           Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Southern Division

    UNITED STATES OF AMERICA                       *

    v.                                             *        Case No.: 19-cr-134-PWG

    CHRISTOPHER LEE WILLIAMS                       *

    *      *      *      *       *      *      *       *       *     *     *     *    *     *

                                     MEMORANDUM OPINION


         This Memorandum Opinion addresses Christopher Lee Williams’ Motion for

compassionate release based on “extraordinary and compelling reasons” under 18 U.S.C. §

3582(c)(1)(A). ECF No. 62. Mr. Williams was being held at the Correctional Treatment Facility

(“CTF”) in Washington, DC awaiting transfer to Bureau of Prisons (“BOP”) custody, where he

contracted COVID-19. On June 5, 2020 I held a hearing on Mr. Williams’ motion and granted

the motion on the record. See ECF No. 66.1 I issued an Order and Amended Judgment

recording this decision. ECF Nos. 67, 68. This Memorandum Opinion memorializes the reasons

for granting Mr. Williams’ motion.

                                            Background

         Mr. Williams filed his motion in the midst of the global COVID-19 pandemic. The

judges of this court have written extensively about the pandemic. See, e.g., United States v.

Carden, JKB-15-0016, 2020 WL 1873951, at *1 (D. Md. Apr. 15, 2020); United States v.

Decator, CCB-95-0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020); United States v. Bobbie

Johnson, RDB-14-0441, 2020 WL 1663360 (D. Md. Apr. 3, 2020). Repeating a full description

of its unprecedented nature and impact is not necessary here. As Judge Blake summarized,

1
    The motion is fully briefed. See ECF Nos. 62, 64, 65.
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 2 of 12



“[t]he world is now in the grip of a public health crisis more severe than any seen for a hundred

years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130, 2020 WL 2556496, at *1 (D. Md.

May 20, 2020).      In short, the pandemic has created novel circumstances under which

incarcerated individuals experience more difficulty taking necessary health precautions, such as

frequent hand washing and practicing social distancing, and those with certain risk factors are

more susceptible to severe illness from COVID-19. Johnson, 2020 WL 1663360 at *1.

       The DC CTF, where Mr. Williams is detained, was particularly impacted by COVID-19.

In a comprehensive opinion, Judge Kollar-Kotelly of the U.S. District Court for the District of

Columbia made extensive findings regarding failures of the District of Columbia Department of

Corrections (“DOC”) to prevent the spread of COVID-19 in its facilities. Banks v. Booth, CCK-

20-849, 2020 WL 1914896 (D.D.C. Apr. 19, 2020). Judge Kottar-Kotelly held that inmates in

DOC facilities had established a likelihood of success that they will be able to show that they

have been exposed to an unreasonable risk of damage to their health and that the DOC acted with

deliberate indifference.   Id. at *6.   Judge Kottar-Kotelly granted a preliminary injunction

directing the DOC to ensure prompt responses to sick calls, better documentation and tracking of

inmate symptoms, treatment, and outcomes, better education and training of staff concerning

screening procedures and use of personal protective equipment, better sanitation, enforcement of

social distancing practices, consistent access to proper hygiene practices for inmates, and regular

access to personal and unmonitored legal calls. Id. at *13–15. As of April 19, 2020, the

Government of the District of Columbia reported that 25 DOC personnel and 90 DOC residents

tested positive for COVID-19. Public Safety Agency COVID-19 Case Data, D.C. GOV’T,

https://coronavirus.dc.gov/page/public-safety-agency-covid-19-case-data. Since that time, a total

84 DOC personnel and 207 DOC residents tested positive for COVID-19. Id. (reflecting total



                                                2
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 3 of 12



positive results since data collection commenced in March 2020, including 75 DOC personnel

and 194 residents who have tested positive and since recovered.)

       Mr. Williams made an initial appearance on March 28, 2019, and was detained following

a hearing held on April 1, 2019. ECF Nos. 5, 13. On January 13, 2020, Mr. Williams pled guilty

to a violation of 21 U.S.C. § 841(b)(1)(C) for possession with the intent to distribute cocaine

base. ECF No. 50. On May 1, 2020, Mr. Williams was sentenced to 27 months imprisonment

pursuant to a Rule 11(c)(1)(C) plea agreement during. ECF No. 60. That sentencing took place

during a telephonic proceeding due to the COVID-19 pandemic and Mr. Williams waived his

appearance at that proceeding because he was at that time quarantined at CTF. I recommended

that Mr. Williams receive credit for the approximately 16 months Mr. Williams has been in

custody between November 1, 2018 and November 5, 2018; January 17, 2019 and March 19,

2019, and March 28, 2019 to present. Id. Therefore Mr. Williams has 11 months left on his 27-

month sentence. However, Mr. Williams calculates that assuming he receives good time credit,

he would serve just under 23 months and that his release date would be in approximately 7

months. The Government does not dispute this calculation. While he was at CTF awaiting

transfer to BOP custody, Mr. Williams contracted COVID-19.           The pending motion for

compassionate release followed.

                                          Discussion

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020).

However, there is an exception when modification is “expressly permitted by statute.” 18 U.S.C.

§ 3582(c)(1)(B). Here Defendant requests a modification of his sentence for “compassionate

release” under the First Step Act, as amended.




                                                 3
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 4 of 12



       Congress originally enacted the First Step Act in 1984. See Pub. L. No. 98-473, 98 Stat.

2030 (1984). The “compassionate release” provision of the First Step Act, codified at 18 U.S.C.

§ 3582(c)(1)(A)(i), permitted a court to alter a sentence upon a motion by the Director of the

BOP. However, the BOP rarely used this authority. Accordingly, in 2018 Congress amended

the compassionate release mechanism when it enacted the First Step Act of 2018. See Pub. L.

115-391, 132 Stat. 5239 (2018). As amended, the compassionate release provision allows the

court to act on a motion for compassionate release filed by a defendant. As revised, 18 U.S.C. §

3582(c)(1)(A) states as follows:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by
       the warden of the defendant’s facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original
       term of imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that—
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);
       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A). Mr. Williams requests release based on the “extraordinary and

compelling reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). Therefore, under the statute, I must do the

following: (1) determine whether Mr. Williams has fully exhausted all administrative remedies

or 30 days have passed since the BOP received Mr. Williams’ request to bring a motion for

release on his behalf; (2) determine whether “extraordinary and compelling reasons” warrant a



                                                 4
         Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 5 of 12



sentence reduction that is “consistent” with applicable policy statements issued by the

Sentencing Commission; and (3) consider the sentencing factors set forth in 18 U.S.C. § 3553(a)

“to the extent that they are applicable.” In regards to the second step of this framework, I join

with the majority of courts that find that 18 U.S.C. § 3582(c)(1)(A)(i) as amended grants courts

with independent discretion to decide whether there are “extraordinary and compelling reasons”

to modify a sentence and does not require that a court defer to the Sentencing Commission’s

policy statements regarding this question. See United States v. Wise, ELH-18-72, 2020 WL

2614816, at *7–9 (D. Md. May 22, 2020) (holding the same and collecting cases). While not

binding, the Sentencing Commission’s policy statements may provide useful guidance. If Mr.

Williams is eligible for compassionate release, I must also review his proposed plan for release

into third party custody. I discuss each in turn.

   1. Administrative Exhaustion

       First, I must determine whether Mr. Williams’ motion is ripe for review. 18 U.S.C. §

3582(c)(1)(A).    I may only consider Mr. Williams’ motion if he has “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or 30 days have passed since warden of defendant’s facility received such a

request. Judges of this court have held that it has no power to hear a motion for compassionate

release if the Defendant has not exhausted his administrative remedies. See Johnson, 2020 WL

1663360 at *3; United States v. King, DKC-16-0484, 2020 WL 1505900, at *1 (D. Md. Mar. 30,

2020) (vacating court’s previous orders to transfer Defendants to home confinement because

they had not fully exhausted their administrative remedies); Decator, 2020 WL 1676219 at *1;

United States v. Underwood, TDC-18-0201, 2020 WL 1820092, at *2 (D. Md. Apr. 10, 2020);

United States v. Bryant, CCB-95-202-3, 2020 WL 2085471, at *1 (D. Md. Apr. 30, 2020);



                                                    5
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 6 of 12



United States v. Maycock, GLR-14-0133, 2020 WL 2395620, at *2 (D. Md. May 12, 2020);

United States v. Barringer, PJM-13-0129, 2020 WL 2557035, at *2–3 (D. Md. May 19, 2020)

(holding the exhaustion requirement was satisfied because the inmate had been sentenced but not

yet transferred to a BOP facility); United States v. Brown, CV ELH-17-475, 2020 WL 3034838,

at *3 (D. Md. June 5, 2020).

       The Government concedes that administrative exhaustion is satisfied in this case because

there is no BOP Warden to whom Mr. Williams may send a petition, and recognizes these

circumstances are parallel to those in Barringer. ECF No. 65. at 1. I agree, and find that the

administrative exhaustion requirement is satisfied.

   2. Extraordinary and Compelling Reasons and Sentencing Commission Policy

       Statements

       Second, I must determine whether “extraordinary and compelling reasons” warrant a

sentence reduction and that such a reduction is “consistent” with Sentencing Commission

statements.   18 U.S.C. § 3582(c)(1)(A).       The applicable Sentencing Commission policy

statements are found in U.S.S.G. § 1B1.13, which recites the language of 18 U.S.C. §

3582(c)(1)(A) before it was amended in 2018, including that “the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” The

commentary to U.S.S.G. § 1B1.13 provides four examples of what constitutes “extraordinary and

compelling reasons” for a sentence reduction: (1) medical condition of the defendant; (2) age of

the defendant; (3) family circumstances; and (4) a catch-all “other reasons.” U.S.S.G. § 1B1.13

app. note 1(A)–(C). As noted above, I join with the majority of courts that find that the

Sentencing Commission’s policy statements constitute helpful guidance, but that I must make an

independent determination whether extraordinary and compelling reasons warrant a sentence



                                                6
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 7 of 12



reduction. See Wise, 2020 WL 2614816 at *7-9.

       Mr. Williams argues that extraordinary and compelling reasons exist here given the

nature of the COVID-19 pandemic, that he has contracted COVID-19 while at CTF, that he is

obese, one of the risk factors for COVID-19 complications, and that conditions at CTF are harsh

including 23 hours of lockdown per day and difficulty maintaining personal hygiene. ECF No.

62 at 8–10; June 5, 2020 hearing. In response, the Government points out that the DOC is

successfully treating many patients with COVID-19, and out of 190 inmates who have tested

positive for COVID-19 at CTF, 170 inmates have recovered and 19 are in isolation – a far better

recovery rate than the United States at large. ECF No. 65 at 5, n.4. Indeed, at the hearing,

counsel for Mr. Williams stated that Mr. Williams appears to have recovered and has been

released into the general inmate population, though counsel argued that Mr. Williams remains at

risk and continues to face harsh conditions at CTF.

       Judges in this court have found that the standard of extraordinary and compelling reasons

was met during the COVID-19 pandemic where a defendant had serious medical problems that

placed them at high risk for complications if they contracted COVID-19. See United States v.

Mel, TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (finding extraordinary and

compelling circumstances based COVID-19 present at FCI Danbury and effectively being

prevented from receiving necessary medical care for potential cancer); United States v. Gutman,

RDB-19-069, ECF No. 82 at 3-4 (D. Md. May 13, 2020) (finding extraordinary and compelling

reasons based on COVID-19 present at FCI Cumberland and high risk underlying medical

conditions including multiple sclerosis for which Defendant takes an immunosuppressant and

hypertension); United States v. Wise, ELH-18-72, 2020 WL 2614816, at *8 (D. Md. May 22,

2020) (finding extraordinary and compelling reasons based in part on presence of COVID-19 at



                                                7
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 8 of 12



FCI Allenwood Defendant’s facility and finding that Defendant “suffers from all of the maladies

identified by the CDC as conditions that increase the risk of dire complications due to COVID-

19” including being nearly 60 years old, having a kidney removed in 2018 and suffering a heart

attack in 2019); United States v. Riley, ELH-16-0402, 2020 WL 3034843, at *6–7 (D. Md. June

4, 2020) (finding Defendant’s cardiomegaly, or enlarged heart, qualified as an extraordinary

compelling reason); see also United States v. Wright, TDC-17-0388, 2020 WL 2571198, at *3

(D. Md. May 21, 2020) (finding that, had there been any cases of COVID-19 in Defendant’s

facility, Defendant’s age, obesity, diabetes, and hypertension would have satisfied an

extraordinary and compelling reason); United States v. Staten, PJM 01-284-4, 2020 WL

3051045, at *4–5 (D. Md. June 8, 2020) (finding Defendant’s asymptomatic COVID-19 status

and obesity were important but outweighed by the severity of the underlying offense and

Defendant’s persistent criminal history).

       Judges in other circuits have found obesity as a contributing factor in analyzing an

extraordinary and compelling reason for compassionate release during COVID-19. See United

States v. Zuckerman, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (finding Defendant’s

age, diabetes, hypertension, and obesity satisfied an extraordinary and compelling reason);

United States v. Quintero, 08-CR-6007L, 2020 WL 2175171, at *1 (W.D.N.Y. May 6, 2020)

(finding Defendant’s diabetes, compromised immune system, obesity, and hypertension satisfied

an extraordinary and compelling reason); United States v. Foreman, 3:19-CR-62 (VAB), 2020

WL 2315908, at *4 (D. Conn. May 11, 2020) (finding Defendant’s age, hypertension, and

obesity satisfied an extraordinary and compelling reason); United States v. Ullings, 1:10-CR-

00406, 2020 WL 2394096, at *4 (N.D. Ga. May 12, 2020) (finding Defendant’s age,

hypertension, and obesity satisfied an extraordinary and compelling reason).



                                               8
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 9 of 12



       Here, Mr. Williams contracted COVID-19 in May of 2020. By the hearing held on June

5, 2020, Mr. Williams had ostensibly recovered and had been released back into the general

inmate population. Although recovered, it is uncertain whether Mr. Williams can contract

COVID-19 more than once, and the potential long-term effects of the illness are still

undetermined. With a BMI of 32.5, Mr. Williams is considered obese. See Defining Adult

Overweight and Obesity, CTRS. FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/obesity/adult/defining.html.     Some studies have found that the top

comorbidities for COVID-19 patients were hypertension, obesity, and diabetes. See United

States v. Pabon, CR 17-165-1, 2020 WL 2112265, at *4 (E.D. Pa. May 4, 2020) (citing Safiya

Richardson et al., Presenting Characteristics, Comorbidities, and Outcomes Among 5700

Patients Hospitalized with COVID-19 in the New York City Area, JAMA (Apr. 22, 2020),

https://jamanetwork.com/journals/jama/fullarticle/2765184).     Therefore these circumstances

weigh in favor finding “extraordinary and compelling reasons” for a sentence modification.

       In addition, regarding the Sentencing Commission Policy Statements, and as discussed

more fully below, I find that Mr. Williams is not a danger to the community. While he has one

prior firearms conviction and many controlled substance convictions, he has no history of

conviction of a crime of violence, and with sufficient conditions of supervision, he will not be a

danger to the community if returned to it approximately seven months earlier than the

termination of his custodial sentence. Therefore due to contracting COVID-19, the uncertainty

whether Mr. Williams will experience further complications related to COVID-19, his obesity as

a risk factor for complications from COVID-19, the current conditions at CTF, and finding that

Mr. Williams is not a danger to the community, I find that Mr. Williams has demonstrated

“extraordinary and compelling reasons” for a sentence modification.



                                                9
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 10 of 12



   3. Sentencing Factors in 18 U.S.C. § 3553(a)

       Next, I must consider the sentencing factors in 18 U.S.C. § 3553(a) “to the extent that

they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Section 3553(a) provides that “[t]he court shall

impose a sentence that is sufficient, but not greater than necessary,” to comply with the

following purposes: “(A) to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a). In making that determination, I

must also consider “the nature and circumstances of the offense and the history and

characteristics of the defendant.” These considerations are satisfied with a sentence modification

       Here, Mr. Williams was convicted of a serious but non-violent drug offense.              The

Government argues that Mr. Williams is a danger to the community and has a long and

uninterrupted history of criminal activity including six separate convictions for drugs offenses

dating back to 1998, two convictions for driving under the influence, two convictions for

illegally possessing a firearm, and multiple convictions for violations of parole. ECF No. 65 at

3–4. Although none of these are violent offenses, Mr. William’s criminal history is indeed

serious. In light of that, in this case Mr. Williams was sentenced at the high end of the applicable

21–27 month guideline range, for which he has served the majority of his time. Specifically, he

has served sixteen months of what would be a twenty-three-month sentence with good time

credits. Further, I may order home confinement and additional supervised release for the seven

months that sentence would be reduced.

       Given that Mr. Williams has contracted COVID-19 and his criminal history is primarily



                                                10
        Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 11 of 12



drug-related, providing Mr. Williams with appropriate medical care and vocational training is a

significant consideration. The Government argues CTF is treating inmates successfully, though

at the hearing Mr. Williams’ counsel represented that all other vocational training has stopped.

Notwithstanding Mr. Williams’ ostensible recovery, much is still unknown regarding COVID-19

and any lingering complications, and the CTF is experiencing constrained resources. A release

would be consistent with providing ongoing medical care and provide opportunities for

vocational training not present at CTF.

        Further, Mr. Williams is not a danger to the community. He is a non-violent drug

offender and has had a history of employment. Home confinement with location monitoring and

supervised release, alongside vocational training, would address any potential concerns. Mr.

Williams has a viable release plan approved by the U.S. Probation Office, which indicates he

would reside with his partner and son.

    4. Release to Third Party Custodian

        The U.S. Probation Office report approved a third-party custody arrangement. However,

it noted a detainer lodged against Mr. Williams on May 28, 2020. During the hearing, counsel

for Mr. Williams explained that there is a substantial likelihood the detainer will be lifted. On

that basis, I find that release in this case would not be futile.

                                              Conclusion

        For the foregoing reasons, Mr. Williams Motion for Compassionate Release under 18

U.S.C. § 3582(c)(1)(A) is granted. Mr. Williams’ sentence is reduced to time served and the

judgement modified to include seven months home confinement with location monitoring,

followed by three years of supervised release. As additional conditions of supervised release,

Mr. Williams is to participate in vocational training and will be required to comply with all



                                                   11
       Case 8:19-cr-00134-PWG Document 70 Filed 06/10/20 Page 12 of 12



directives of federal and state governments related to COVID-19. An Order and Amended

Judgment have issued separately. ECF Nos. 67, 68.


Date: June 10, 2020                                        /S/

                                                     Paul W. Grimm
                                                     United States District Judge




                                            12
